Citation Nr: 1752747	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-04 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral neuropathy (other than if the cutaneous nerve), to include as secondary to a service-connected right ankle sprain.

2.  Entitlement to a compensable rating for residuals of a right superficial lateral cutaneous nerve injury.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 2009 to September 2010.  The matter of service connection for right lower extremity peripheral neuropathy (other than of the cutaneous nerve) is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter of the rating for residuals of a superficial lateral cutaneous nerve injury is before the Board on appeal from a February 2012 rating decision that granted service connection for such disability, rated 0 percent, effective May 6, 2011.  In May 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  In July 2013, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are in the Veteran's record.  In September 2014 and August 2015, the Board remanded the matters for additional development.

[In the September 2014 remand, the Board noted the Veteran's assertion that due to his service-connected right ankle disability, his ability to work is impacted due to limitations caused by prolonged standing and weight bearing.  The Board also noted that the Veteran's agent expressly raised a claim for a TDIU rating.  The Board instructed that, on remand, the AOJ should provide the Veteran appropriate notice for a TDIU claim and the form for applying for such benefit; if he responded, the AOJ should fully develop and adjudicate the matter; and the matter would not be before the Board until he filed a notice of disagreement with a denial of the claim followed by a substantive appeal after a statement of the case is issued.  Pursuant to the remand, March 2015 correspondence to the Veteran included a formal application for TDIU (VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability), which he was to complete and return.  In its August 2015 remand, the Board noted that the Veteran had not yet completed and returned the application, and that adjudication of the TDIU claim was dependent on the Veteran's cooperation in completing the application he was sent.  The Veteran was advised (several times) that to pursue a TDIU claim, he must file an application (as information on that form is necessary for proper consideration of such claim).  He has not filed an application, and it is assumed that he does not wish to pursue a TDIU claim.  Hence, such matter is not before the Board.

The issue of service connection for right lower extremity peripheral neuropathy (of a nerve other than the cutaneous nerve), to include as secondary to a service-connected right ankle sprain, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran's residuals of a right superficial lateral cutaneous nerve injury are manifested by no more than mild or moderate incomplete paralysis of the nerve; severe to complete paralysis of the nerve is not shown.


CONCLUSION OF LAW

A compensable rating for residuals of a right superficial lateral cutaneous nerve injury is not warranted.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Diagnostic Code (Code) 8529 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in November 2010 and December 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2013 statement of the case (SOC) provided notice on the "downstream" issue seeking an increased initial rating, and an August 2017 supplemental SOC (SSOC) readjudicated the matter following further development.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran has not raised any other issues regarding the duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A hearing notice defect is not alleged.  The Board also finds there has been substantial compliance with its August 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's superficial lateral cutaneous nerve injury is rated by analogy under Code 8529, for incomplete paralysis of the external cutaneous nerve of the thigh.  Under Code 8529, a o percent rating is assigned for mild or moderate incomplete paralysis of the cutaneous nerve.  A 10 percent rating is assigned for severe to complete paralysis of the nerve.  Under the regulatory guidelines for rating diseases of peripheral nerves, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

On November 2010 VA examination, the Veteran reported numbness in the toes but no loss of movement.  He also reported tingling in the ankle that had been constant since his injury in service.  He had not had an EMG test.  On physical examination, muscle strength was 5/5+ for anterior tibialis and 4/5+ in plantar flexion and extension of the right foot.  Sensory testing showed that sharp and light touch, vibratory, and monofilament was intact.  Deep tendon reflexes were 2++ for the knee and ankle.  The diagnosis was recurrent right ankle sprain with anterior talofibular and calcaneofibular ligament tear, tendinopathy of peroneus tendon and sinus tarsi syndrome, which the examiner opined is likely related to service.  The examiner opined that there was no evidence of neuropathy on examination.

On January 2012 VA examination, the Veteran was noted to have sustained a severe ligament tear in the right ankle in April 2010, though it was not diagnosed until 2 months later; he underwent surgical repair of the ligament tears in May 2011 and extended physical therapy.  He reported that, about 2 to 3 months after the original injury, he noted numbness in the entire mid to distal foot.  Following surgery and resolution of the swelling, the numbness had resolved and he had no neurological deficits.  On examination, he had good motor control of the foot and ankle.  On physical examination, sensation in the foot was largely intact, with mildly reduced sensation in the area around the surgical scar; mildly reduced sensation was noted in the lateral foot distal to the surgical scar.  The examiner indicated there was a superficial lateral cutaneous nerve injury following surgery with intact motor function.

Based on this evidence, a February 2012 rating decision granted service connection for residuals of a right superficial lateral cutaneous nerve injury, rated 0 percent, effective May 6, 2011, the date of surgery.

On July 2012 VA examination, the Veteran related that two weeks after his April 2010 ankle injury his foot remained swollen and he could not feel anything from the ankle down.  He indicated that since the May 2011 ankle surgery, he has not had issues with numbness, loss of feeling, or pins and needles of the foot.  The Veteran reported that he had no symptoms attributable to any peripheral nerve conditions.  Muscle strength testing was 5/5 for right ankle plantar flexion and dorsiflexion, and there was no muscle atrophy.  Deep tendon reflexes were absent for both knees and ankles.  Sensory testing was normal to light touch for the right upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  The right sciatic, external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator, and ilio-inguinal nerves, and the external cutaneous nerve of the thigh, were all normal.  The examiner noted the Veteran had a history of neuropathy in 2010; after repair of his right ankle in 2011, he has no problem of numbness or neuropathy of the right foot; the examiner opined that the Veteran has no functional impairment.

On October 2012 VA examination, the Veteran reported that he did not currently experience any numbness or tingling in his right ankle or foot unless he tries to run, at which time he feels numbness on two "strips" overlying the medial and lateral aspects of the ankle joint.  On physical examination, he had normal sensation in all right ankle/foot peripheral nerves to light touch, pressure, and 5.07 Semmes Weinstein filament testing.  The examiner opined that the objective medical evidence available does not support an opinion that the Veteran had a "superficial lateral cutaneous nerve injury following surgery".  The examiner opined that the objective medical evidence does not support an opinion that the Veteran has experienced an increase in severity of his service connected disability; the current extent of impairment due to the Veteran's service connected disability is deemed to be "mild" based upon the available objective medical evidence.

At the July 2013 Board hearing, the Veteran testified that on a daily basis, after continuous use of the ankle such as walking, exercise, or working, it gets numb on the specific area of the surgery.  He testified that if he tries to run, the ankle becomes numb and then has a flaring pain and pinching at the surgical site.

On March 2015 VA examination (pursuant to the Board's remand), the Veteran reported that he had no symptoms attributable to any peripheral nerve conditions.  Muscle strength testing was 5/5 for ankle plantar flexion and dorsiflexion and there was no muscle atrophy.  Deep tendon reflexes were 2+ bilaterally at the knees and ankles.  Sensory testing was normal for light touch at the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1) and foot/toes (L5).  All lower extremity nerves were normal.  The examiner opined that there was no evidence of a right lower extremity peripheral neuropathy.  The examiner noted the Veteran's report that symptoms (numbness at the medial ankle and pain at the lateral aspect of the right lower extremity) prior to right ankle surgery resolved after surgery.   

On July 2017 VA examination, the Veteran reported moderate constant and intermittent pain, moderate numbness, and mild paresthesias and/or dysesthesias of the right lower extremity.  Muscle strength testing was 5/5 for ankle plantar flexion and dorsiflexion and there was no muscle atrophy.  Deep tendon reflexes were 2+ (normal) for the right knee and ankle.  Sensory testing for light touch was decreased at the lower leg/ankle (L4/L5/S1) and foot/toes (L5).  The affected nerves were noted to include the musculocutaneous (superficial peroneal) nerve and the posterior tibial nerve, with mild incomplete paralysis of each.  There was no diagnosis regarding the superficial lateral cutaneous nerve.  The examiner opined that the service-connected right superficial lateral cutaneous nerve injury diagnosed on January 2012 C&P exam was as likely as not transient and resolved.  The examiner noted that the January 2012 exam diagnosed a superficial lateral cutaneous nerve injury following surgery with intact motor function; exam stated largely intact sensation in the foot, mildly reduced sensation in the area around the scar, and mildly reduced sensation in the lateral foot distal to the surgical scar.  The 2017 examiner opined that review of the current available evidence supports that the superficial lateral cutaneous nerve injury was likely transient and likely resolved.      

The reports of the VA examinations and the treatment records, overall, provide evidence against the Veteran's claim; they do not show that symptoms of the Veteran's right superficial lateral cutaneous nerve injury produce impairment greater than mild or moderate incomplete paralysis of the nerve, so as to warrant a compensable rating.  The medical evidence shows the disability to be wholly sensory in nature, without motor involvement and not causing loss of function.  The Board notes the lay statements submitted by the Veteran in support of this claim describing the types of problems associated with the disability.  The symptoms described do not show that the residuals of the right superficial lateral cutaneous nerve injury meet the criteria for a compensable rating; in fact, the July 2017 examiner has opined that the disability has most likely resolved.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  



ORDER

A compensable rating for residuals of a right superficial lateral cutaneous nerve injury is denied.


REMAND

On review of the expanded record, the Board finds that further development of the evidence is required.  See 38 C.F.R. § 3.159.  When VA arranges for an examination of the Veteran, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that he has right lower extremity peripheral neuropathy (other than of the cutaneous nerve) secondary to his service-connected right ankle sprain.  On July 2017 VA examination, the diagnosis was right sural and superficial peroneal sensory neuropathy with first diagnosis in April 2016.  The examiner opined that the evidence supports a recent occurrence of peripheral neuropathy after the Veteran's 2015 ankle fracture and ORIF surgery, and that the preponderance of the evidence does not support his claim (that he has right foot nerve pathology, other than of the cutaneous nerve, secondary to an ankle injury in service).  Notably, a preponderance of the evidence in support is not required to substantiate a claim of service connection; the claimant is merely required to establish that the evidence in support of the claim is at least in equipoise with the evidence against it.  Accordingly, the July 2017 examiner applied an incorrect standard of proof in forming the opinion offered, rendering the opinion inadequate for rating purposes.  Consequently, another examination to determine the nature and etiology of any right lower extremity peripheral neuropathy other than of the cutaneous nerve is necessary.  

Furthermore, relevant VA evaluation or treatment records may be outstanding.  Any such VA records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should secure for the record complete (any not already associated with the record) updated to the present clinical records of any VA evaluations and/or treatment the Veteran has received right lower extremity peripheral neuropathy (other than of the cutaneous nerve).

2.  The AOJ should then arrange for a neurological examination of the Veteran to determine whether he has right lower extremity peripheral neuropathy (other than of the lateral cutaneous nerve) and, if so, the nature and likely etiology  of such disability.  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:  

(a) Does the Veteran have right lower extremity peripheral neuropathy of a nerve other than the lateral cutaneous nerve?  If so, please identify the nerve.  If not, please reconcile that conclusion with the opinion by the July 2012 VA examiner and the April 2016 statement by Dr. Rodwin.

(b) If the Veteran is found to have right lower extremity peripheral neuropathy other than of the superficial lateral cutaneous nerve please identify the most likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that it was either caused or aggravated by his service-connected right ankle sprain or right superficial lateral cutaneous nerve injury?  If the peripheral neuropathy is found to have not been caused, but to have been aggravated by, his right ankle sprain or right superficial lateral cutaneous nerve injury, please identify the degree of peripheral neuropathy disability that is due to such aggravation.

The examiner must explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts/treatises as deemed appropriate.  

3.  Thereafter, the AOJ should review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


